Citation Nr: 0503452	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-02 384	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating based on right knee surgery (repair of right 
quadriceps tendon re-rupture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision by 
the RO which assigned a temporary total rating based on 
convalescence for right knee surgery from April 14, 1997 to 
May 31, 1997.  The veteran submitted a notice of disagreement 
with the May 1999 RO rating decision in October 1999.  He was 
issued a statement of the case in April 2003 and he submitted 
a VA Form 9 in May 2003 indicating he wanted to appeal all of 
the issues listed on the statement of the case and any 
supplemental statements of the case that his local VA office 
sent to him.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 1997, the veteran underwent a repair of the right 
quadriceps tendon re-rupture.  The procedure was done at 
Darnell Army Community Hospital (DACH), Fort Hood, Texas.  
The claims file shows that the veteran received follow-up 
treatment in April and May 1997.  The May 1997 report shows 
that the veteran was to return to the clinic in 3 weeks for 
follow-up.  The claims file does not contain this report.  
The veteran argues that the temporary total rating should be 
extended to August 1997 as his leg was still immobilized 
until that time.  The additional follow-up treatment reports 
should be obtained prior to an adjudication of the claim for 
an extension of benefits.  

Additionally, although the veteran has been issued VCAA 
notice letters in February 2001 and 2002, these letters 
failed to inform the veteran of the type of evidence 
necessary to substantiate his claim for a temporary total 
rating under 38 C.F.R. § 4.30.  The veteran should be 
provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b).

In light of the foregoing, the case is REMANDED for the 
following:

1.  With respect to the veteran's claim 
for a temporary total rating under 
38 C.F.R. § 4.30, send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should do 
the following:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in his possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim."  

2.  Obtain all records from the Darnell 
Army Community Hospital (DACH), Fort 
Hood, Texas pertaining to the veteran's 
April 1997 repair of the right quadriceps 
tendon re-rupture.  Specifically, all 
follow-up treatment reports in 1997 
should be obtained.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




